Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/11/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,686,705. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-17 of already allowed U.S. Patent No. 10,686,705 by omitting the feature of a method and/or apparatus, logic .
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,686,705 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,686,705

Claim 1. A system for accelerating dynamic content between Points of Presence (POPs) and front- loading latency bottlenecks in a Content Delivery Network (CDN), the system comprising:
a first POP in the CDN configured to receive a first content request from a first user device, wherein the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; and
a second POP in the CDN configured to receive a second content request from a second user device, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network.

Claim 3. The system of claim 1, the system configured to establish a persistent connection mesh between the first POP and the second POP.

Claim 4. The system of claim 3, wherein the persistent connection mesh is maintained without requiring a user request.

Claim 10. A method of accelerating dynamic content between Points of Presence (POPs) and front- loading latency bottlenecks in a Content Delivery Network (CDN), the method comprising: receiving, at a first POP, a content request from a user device for a content portion, wherein: the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; determining that the content portion is available through a second POP, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network; transmitting the content portion from the second POP to the first POP; and delivering the content portion responsive to the content request to the user device.

Claim 12. The method of claim 10, further comprising establishing a persistent connection mesh between the first POP and the second POP.

Claim 13. The method of claim 12, wherein the persistent connection mesh is maintained without requiring a user request.

Claim 19. A Points of Presence (POPs) system comprising: A first POP comprising a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; at least one processor; and a memory, the memory including instructions causing the at least one processor to: receive a content request from a user device for a content portion, determine that the content portion is available through a second POP, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network, receive the content portion transmitted from the second POP to the first POP, and deliver the content portion responsive to the content request to the user device.


Claim 1. A system for accelerating content between Points of Presence (POPs) in a Content Delivery Network (CDN), comprising: 
a first POP in the CDN, the first POP comprising a first plurality of edge servers that store and distribute content in response to user requests;  
a second POP in the CDN, the second POP comprising a second plurality of edge servers that store and distribute content in response to user requests and;  
and a persistent connection mesh between the first POP and the second POP, wherein: content responsive to a content request received at the first POP comprises a first content portion that is not stored in the first POP;  the first content portion is available through the second POP;  and the persistent connection mesh is maintained between the first POP and the second POP prior to the content request being received by the first POP.


Claim 2. The system of claim 1, wherein at least one of the first POP and the second POP is configured to establish a connection between the first POP and the second POP and pre-warm the connection.

Claim 11. The method of claim 10, further comprising: establishing a connection between the first POP and the second POP; and pre-warming the connection.

Claim 20. The POP system of claim 19, the instructions further causing the at least one processor to: establish a connection between the first POP and the second POP; and pre-warm the connection.


Claim 8. A system for accelerating uncached content between Points of Presence (POPs) in a Content Delivery Network (CDN), the system comprising: a first POP comprising a first plurality of edge servers in the CDN;  a second POP comprising a second plurality of edge servers in the CDN;  and a connection between the first POP and the second POP, wherein: the first POP receives a content request from a user device;  the connection is available between the first POP and the second POP prior to the content request being received by the first POP;  and the connection is pre-warmed to increase the congestion window.


Claim 5. The system of claim 3, further comprising a first content portion, not stored in the first POP, the first content portion available through the second POP, wherein the first content portion is transmitted through the persistent connection mesh from the second POP to the first POP.

Claim 14. The method of claim 12, further comprising transmitting a first content portion, not stored in the first POP, the first content portion available through the second POP, through the persistent connection mesh from the second POP to the first POP.


Claim 3. The system of claim 2, wherein the content portion is retrieved from an origin server through the second POP.


Claim 6. The system of claim 3, wherein the persistent connection mesh comprises a first connection that is refreshed or renewed in response to the first connection becoming stale or unreliable.

Claim 15. The method of claim 12, further comprising refreshing or renewing a first connection of the persistent connection mesh in response to the first connection becoming stale or unreliable.


Claim 4. The system of claim 1, wherein the persistent connection mesh comprises a first connection that is refreshed or renewed in response to the first connection becoming stale or unreliable.


Claim 7. The system of claim 3, wherein the first POP comprises a concentration server maintain the persistent connection mesh.

Claim 16. The method of claim 12, wherein the first POP comprises a concentration server maintain the persistent connection mesh.


Claim 6. The system of claim 1, wherein the first POP comprises a concentration server to maintain the persistent connection mesh.

Claim 8. The system of claim 1, wherein at least one of the first content request or the second content request are received while a connection is maintained with at least a portion of the at least one of the first content request or the second content request resulting in a cache miss.

Claim 17. The method of claim 10, further comprising receiving the content request while a connection is maintained with at least a portion of the content request resulting in a cache miss.


Claim 15. A Content Delivery Network (CDN) for accelerating content, comprising: an origin server communicating with a plurality of origin addresses;  and a Point of Presence (POP) maintaining a connection with the origin server, the POP comprising a plurality of edge servers;  wherein the connection is pre-warmed to maximize a throughput of the connection, and wherein the POP is configured to receive a content request from a user device while the connection is maintained with at least a portion of the content request resulting in a cache miss.


Claim 9.. The system of claim 8, wherein at least one of the first POP or the second POP is configured to request the portion of the first content request or the second content request resulting in the cache miss from an origin server using the connection.

Claim 18. The method of claim 17, further comprising requesting the portion of the content request resulting in the cache miss from an origin server using the connection for at least one of the first POP or the second POP.


Claim 16. The system of claim 15, wherein the POP is configured to request the portion of the content request resulting in the cache miss from the origin server using the connection.


   As shown above, claims 1-17 of claimed U.S. Patent No. 10,686,705, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-20 of instant application. Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-17 of U. S. Patent No. 10,686,705 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,116,565. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-20 of already allowed U.S. Patent No. 10,116,565 by omitting the feature of a method and/or apparatus, logic using for end-to-end acceleration of dynamic content. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.

In instant application
In U.S. Patent No. 10,116,565

Claim 1. A system for accelerating dynamic content between Points of Presence (POPs) and front- loading latency bottlenecks in a Content Delivery Network (CDN), the system comprising:
a first POP in the CDN configured to receive a first content request from a first user device, wherein the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; and
a second POP in the CDN configured to receive a second content request from a second user device, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network.

Claim 3. The system of claim 1, the system configured to establish a persistent connection mesh between the first POP and the second POP.

Claim 4. The system of claim 3, wherein the persistent connection mesh is maintained without requiring a user request.

Claim 10. A method of accelerating dynamic content between Points of Presence (POPs) and front- loading latency bottlenecks in a Content Delivery Network (CDN), the method comprising: receiving, at a first POP, a content request from a user device for a content portion, wherein: the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; determining that the content portion is available through a second POP, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network; transmitting the content portion from the second POP to the first POP; and delivering the content portion responsive to the content request to the user device.

Claim 12. The method of claim 10, further comprising establishing a persistent connection mesh between the first POP and the second POP.

Claim 13. The method of claim 12, wherein the persistent connection mesh is maintained without requiring a user request.

Claim 19. A Points of Presence (POPs) system comprising: A first POP comprising a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; at least one processor; and a memory, the memory including instructions causing the at least one processor to: receive a content request from a user device for a content portion, determine that the content portion is available through a second POP, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network, receive the content portion transmitted from the second POP to the first POP, and deliver the content portion responsive to the content request to the user device.


Claim 1. A system for accelerating content between Points of Presence (POPs) in a Content Delivery Network (CDN), comprising: 
a first POP in the CDN configured to receive a content request from a user device, wherein: the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests;  and content responsive to the content request comprises a first content portion that is not stored in the first POP;  
a second POP in the CDN, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, and the first content portion is available through the second POP;  and 
a persistent connection mesh between the first POP and the second POP, wherein: the persistent connection mesh is maintained between the first POP and the second POP prior to the content request being received by the first POP;  and the first content portion is transmitted through the persistent connection mesh from the second POP to the first POP.

Claim 2. The system of claim 1, wherein at least one of the first POP and the second POP is configured to establish a connection between the first POP and the second POP and pre-warm the connection.

Claim 11. The method of claim 10, further comprising: establishing a connection between the first POP and the second POP; and pre-warming the connection.

Claim 20. The POP system of claim 19, the instructions further causing the at least one processor to: establish a connection between the first POP and the second POP; and pre-warm the connection.


Claim 9. A system for accelerating uncached content between Points of Presence (POPs) in a Content Delivery Network (CDN), the system comprising: a first POP comprising a first plurality of edge servers in the CDN configured to receive a content request from a user device;  a second POP comprising a second plurality of edge servers in the CDN;  and a connection between the first POP and the second POP, wherein: the connection is available between the first POP and the second POP prior to the content request being received by the first POP;  a content portion is transmitted through the connection from the second POP to the first POP in response to the content request;  and the connection is pre-warmed to increase the congestion window.


Claim 5. The system of claim 3, further comprising a first content portion, not stored in the first POP, the first content portion available through the second POP, wherein the first content portion is transmitted through the persistent connection mesh from the second POP to the first POP.

Claim 14. The method of claim 12, further comprising transmitting a first content portion, not stored in the first POP, the first content portion available through the second POP, through the persistent connection mesh from the second POP to the first POP.


Claim 5. The system of claim 1, wherein the content portion is retrieved from an origin server through the second POP.


Claim 6. The system of claim 3, wherein the persistent connection mesh comprises a first connection that is refreshed or renewed in response to the first connection becoming stale or unreliable.

Claim 15. The method of claim 12, further comprising refreshing or renewing a first connection of the persistent connection mesh in response to the first connection becoming stale or unreliable.


Claim 2. The system of claim 1, wherein the persistent connection mesh comprises a first connection, and wherein the first connection is at least one of refreshed or renewed in response to the first connection becoming at least one of stale or unreliable.


Claim 7. The system of claim 3, wherein the first POP comprises a concentration server maintain the persistent connection mesh.

Claim 16. The method of claim 12, wherein the first POP comprises a concentration server maintain the persistent connection mesh.


Claim 7. The system of claim 1, wherein the first POP comprises a concentration server to maintain the persistent connection mesh.

Claim 8. The system of claim 1, wherein at least one of the first content request or the second content request are received while a connection is maintained with at least a portion of the at least one of the first content request or the second content request resulting in a cache miss.

Claim 17. The method of claim 10, further comprising receiving the content request while a connection is maintained with at least a portion of the content request resulting in a cache miss.


Claim 17. A Content Delivery Network (CDN) for accelerating content, comprising: an origin server communicating with a plurality of origin addresses;  and a Point of Presence (POP), comprising a plurality of edge servers, maintaining a connection with the origin server, wherein the connection is pre-warmed to maximize a throughput of the connection, wherein the POP is configured to receive a content request from a user device while the connection is maintained with at least a portion of the content request resulting in a cache miss, and wherein the POP is configured to request the portion of the content request resulting in the cache miss from the origin server using the connection.


Claim 9.. The system of claim 8, wherein at least one of the first POP or the second POP is configured to request the portion of the first content request or the second content request resulting in the cache miss from an origin server using the connection.

The method of claim 17, further comprising requesting the portion of the content request resulting in the cache miss from an origin server using the connection for at least one of the first POP or the second POP.


Claim 17. A Content Delivery Network (CDN) for accelerating content, comprising: an origin server communicating with a plurality of origin addresses;  and a Point of Presence (POP), comprising a plurality of edge servers, maintaining a connection with the origin server, wherein the connection is pre-warmed to maximize a throughput of the connection, wherein the POP is configured to receive a content request from a user device while the connection is maintained with at least a portion of the content request resulting in a cache miss, and wherein the POP is configured to request the portion of the content request resulting in the cache miss from the origin server using the connection.




   As shown above, claims 1-20 of claimed U.S. Patent No. 10,116,565, using different but patentably indistinct terminologies, disclose all features of corresponding claims 2-18 of instant application. Claims 2-18 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 10,116,565 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

	
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,819,187. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-20 of already allowed U.S. Patent No. 8,819,187 by omitting the feature of a method and/or apparatus, logic using for end-to-end acceleration of dynamic content. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 8,819,187 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 8,819,187

Claim 1. A system for accelerating dynamic content between Points of Presence (POPs) and front- loading latency bottlenecks in a Content Delivery Network (CDN), the system comprising:
a first POP in the CDN configured to receive a first content request from a first user device, wherein the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; and
a second POP in the CDN configured to receive a second content request from a second user device, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network.

Claim 3. The system of claim 1, the system configured to establish a persistent connection mesh between the first POP and the second POP.

Claim 10. A method of accelerating dynamic content between Points of Presence (POPs) and front- loading latency bottlenecks in a Content Delivery Network (CDN), the method comprising: receiving, at a first POP, a content request from a user device for a content portion, wherein: the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; determining that the content portion is available through a second POP, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network; transmitting the content portion from the second POP to the first POP; and delivering the content portion responsive to the content request to the user device.

Claim 12. The method of claim 10, further comprising establishing a persistent connection mesh between the first POP and the second POP.

Claim 19. A Points of Presence (POPs) system comprising: A first POP comprising a first plurality of edge servers that store and distribute content in response to user requests, each of the first plurality of edge servers located at an edge of a network; at least one processor; and a memory, the memory including instructions causing the at least one processor to: receive a content request from a user device for a content portion, determine that the content portion is available through a second POP, wherein the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests, each of the second plurality of edge servers located at an edge of the network, receive the content portion transmitted from the second POP to the first POP, and deliver the content portion responsive to the content request to the user device.


Claim 1. A system for accelerating dynamic content between Points of Presence (POPs) and front-loading latency bottlenecks in a Content Delivery Network (CDN), the system comprising: 
a first POP in the CDN configured to receive a content request from a user device, wherein: the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests;  and content responsive to the content request comprises a first content portion that is not stored in the first POP;  
a second POP in the CDN configured to receive a content request from a user device, wherein: the second POP comprises a second plurality of edge servers that store and distribute content in response to user requests;  
and the first content portion is available through the second POP;  
a persistent connection mesh between the first POP and the second POP, wherein: the persistent connection mesh is maintained between the first POP and the second POP prior to the request for content being received by the first POP; 
and the first content portion is transmitted through the persistent connection mesh from the second POP to the first POP.


Claim 4. The system of claim 3, wherein the persistent connection mesh is maintained without requiring a user request.

Claim 13. The method of claim 12, wherein the persistent connection mesh is maintained without requiring a user request.


Claim 2. The system for accelerating dynamic content between POPs and front-loading latency bottlenecks in a CDN of claim 1, wherein the persistent connection mesh is maintained without requiring a user request.

Claim 2. The system of claim 1, wherein at least one of the first POP and the second POP is configured to establish a connection between the first POP and the second POP and pre-warm the connection.

Claim 11. The method of claim 10, further comprising: establishing a connection between the first POP and the second POP; and pre-warming the connection.

Claim 20. The POP system of claim 19, the instructions further causing the at least one processor to: establish a connection between the first POP and the second POP; and pre-warm the connection.


Claim 10. The system for accelerating dynamic content between POPs and front-loading latency bottlenecks in a CDN of claim 1, wherein the persistent connection mesh is pre-warmed to increase a congestion window.


Claim 5. The system of claim 3, further comprising a first content portion, not stored in the first POP, the first content portion available through the second POP, wherein the first content portion is transmitted through the persistent connection mesh from the second POP to the first POP.

Claim 14. The method of claim 12, further comprising transmitting a first content portion, not stored in the first POP, the first content portion available through the second POP, through the persistent connection mesh from the second POP to the first POP.


Claim 6. The system for accelerating dynamic content between POPs and front-loading latency bottlenecks in a CDN of claim 1, wherein the first content portion is retrieved from an origin server through the second POP.


Claim 6. The system of claim 3, wherein the persistent connection mesh comprises a first connection that is refreshed or renewed in response to the first connection becoming stale or unreliable.

Claim 15. The method of claim 12, further comprising refreshing or renewing a first connection of the persistent connection mesh in response to the first connection becoming stale or unreliable.


Claim 4. The system for accelerating dynamic content between POPs and front-loading latency bottlenecks in a CDN of claim 1, wherein: the persistent communication mesh comprises a first connection;  the first connection is maintained until it becomes stale or unreliable;  and in response to the first connection becoming stale or unreliable, the first connection is refreshed or renewed.


Claim 7. The system of claim 3, wherein the first POP comprises a concentration server maintain the persistent connection mesh.

Claim 16. The method of claim 12, wherein the first POP comprises a concentration server maintain the persistent connection mesh.


Claim 8. The system for accelerating dynamic content between POPs and front-loading latency bottlenecks in a CDN of claim 1, wherein the first POP comprises one or more concentration servers that maintain the persistent connection mesh.



   As shown above, claims 1-20 of claimed U.S. Patent No. 8,819,187, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-20 of instant application. Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 8,819,187 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.
	

Allowable Subject Matter

Claims 1-20 appear to contain allowable subject matter and would be allowable pending on the timely filing of the respective terminal disclaimers (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome each and every nonstatutory double patenting rejection (DPR) 
The primary reason for the allowance of the Independent Claims 1, 10, and 19 is the inclusion of the features, “the first POP comprises a first plurality of edge servers that store and distribute content in response to user requests; a second POP in the CDN, the second POP comprising a second plurality of edge servers that store and distribute content in response to user requests". These features, as incorporated into the independent claims 1, 10, and 19 and combined with other features in the claims such as “a persistent connection mesh”, “the connection is pre-warmed”, or “cache miss”, render the claims allowable because the prior art of record appear to have failed to anticipate said features, nor render them obvious at the time when instant action was filed. Safruti US Pub. 2012/0089700 does not disclose or contemplate a proxy server that concentrates inter-POP connections. Consequently, Safruti US Pub. 2012/0089700 and Newton US Pub. 2014/0172944, individually and as a whole do not teach the claim limitations above. 
Claims 2-9 depend on claim 1; claims 11-18 depend on claim 10; claim 20 depends on claim 19; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 10, and 19 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 10, and 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416